Case 3:21-cr-00071 Document 47 Filed 07/26/21 Page 1 of 1 PagelD #: 137

PS 40A (Rev. 02/15) Notice Regarding Foreign Passport for Criminal Defendant

 

UNITED STATES DISTRICT COURT
for the

Southern District of West Virginia
NOTICE REGARDING FOREIGN PASSPORT FOR CRIMINAL DEFENDANT

TO: Immigration and Customs Enforcement -DRO FROM: Olivia M. Sanders
324 U. S. Courthouse

 

 

 

 

 

 

 

 

 

845 Fifth Avenue
Huntington, WV 25701
Date: 07/26/2021
By: Olivia Sanders, USPO
Defendant: §Banabas Ganidekam
Case Number: [0425 3:21CR00071]-[002]
Date of Birth: Fe Place of Birth: Ghana
SSN: fF Alien ("A") Number:
The above-named defendant surrendered Passport Number P| (Issuing
Country Ghana ) to the custody of the U.S. District Court on 07/20/2021 .

 

 

 

 

Distribution:

Original to case file

Immigration and Customs Enforcement
Defendant (or representative)

Clerk of Court
